IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: DOYLESTOWN II - RT 313 TVC -       :   No. 653 MAL 2020
ARC, L.P. OF THE DECISION OF THE          :
PLUMSTEAD TOWNSHIP ZONING                 :
HEARING BOARD DATED OCTOBER 27,           :   Petition for Allowance of Appeal
2017                                      :   from the Order of the
                                          :   Commonwealth Court
                                          :
PETITION OF: DOYLESTOWN II - RT 313       :
TVC - ARC, L.P.                           :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.